DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a controller configure to detect...”, “a connection establishment unit configure to establish a connection …” in claim 14; “wherein the 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See Figure 3 and paragraphs [0013], [0015], [0026], [0029], [0032], [0037], [0047] and [0060].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests the underlined features recited in claims 14, 28 and 29, as persuasively argued by Applicant on the Remarks, filed on 12/22/2021.

Regarding claim 14 “An edge device comprising: 
a controller configured to detect an abnormality based on data regarding an observation target device; and 
a connection establishment unit configured to establish a connection with a remote monitoring device such that the remote monitoring device is able to remotely access the edge device when the controller has detected the abnormality and determined that the abnormality matches a predetermined condition, wherein: 
the connection establishment unit is configured not to admit the remote monitoring device to access the edge device without permission of a customer operating the observation target device while the controller has not detected the abnormality; and 
the connection with the remote monitoring device is for remotely checking a state of the observation target device, or for enabling a remote manipulation of the observation target device.”

Regarding claim 28 “A connection establishment method comprising: 
detecting an abnormality based on data regarding an observation target device; 
establishing a connection with a remote monitoring device such that the remote monitoring device is able to remotely access an edge device when the abnormality has been detected and the abnormality has been determined to match a predetermined condition,
wherein: 
a connection establishment unit is configured not to admit the remote monitoring device to access the edge device without permission of a customer operating the observation target device while a controller has not detected the abnormality; and 
 the connection with the remote monitoring device is for remotely checking a state of the observation target device, or for enabling a remote manipulation of the observation target device.”

Regarding claim 29 “A non-transitory computer-readable medium that stores a program causing a computer of an edge device to execute: 
detecting an abnormality based on data regarding an observation target device; 
establishing a connection with a remote monitoring device such that the remote monitoring device is able to remotely access an edge device when the abnormality has been detected and the abnormality has been determined to match a predetermined condition, wherein: 
a connection establishment unit is configured not to admit the remote monitoring device to access the edge device without permission of a customer operating the observation target device while a controller has not detected the abnormality; and 
the connection with the remote monitoring device is for remotely checking a state of the observation target device, or for enabling a remote manipulation of the observation target device.”

Cohn et al. (US 2017/0109999) teach an SMA controller, functions as a gateway in a home domain, comprises a collection of security, monitoring and automation entities within a dwelling. The gateway provides gateway access to an operator domain via a network router.  The gateway interprets signals from a variety of wireless sensors and reacts to change in state of any of the sensors (see paragraph [0032]-[0033]).  The SMA controller also communicates with the operator domain which includes a collection of SMA servers and other operator systems in an operator’s network that provides end-user interfaces, such as portals accessible to subscribers of the SMA service, that can configure, manage and control SMA elements within the home domain (see paragraph [0039]).  A notification module of a server in the operator domain determines if and how a user should be notified of events generated by their corresponding SMA controller.  When alarm or non-alarm events are received by the server, those events can be passed asynchronously to the notification module, which determines if, who and how to send those notifications based upon the user’s configuration (see paragraph [0050]).  While Cohn discloses a server receives alarm or non-alarm events, a notification module determines how and who to send notifications based on a user configuration, however, Cohn fails to teach the user configuration does not allow the server to access the gateway when the gateway has not detected an abnormality as claimed.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dolinshek et al. (US 2016/0226732) teach integrated human machine interface system and method for entryway systems
Kim et al. (US 2016/0226732) teach systems and methods for interaction with an IoT device
Heo et al. (US 2015/0208464) teach sensor network system and method for processing sensor data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459